

 
 


Portions of this exhibit marked [*] are requested to be treated confidentially.





THIRD AMENDMENT TO THE
LETTER AGREEMENT FOR SERVICES
by and between
SHARECARE, INC.
and
HSW INTERNATIONAL, INC.




 
This Third Amendment (“Third Amendment”) is entered into effective as of the 1st
day of January, 2011 (“Third Amendment Effective Date”), by and between
Sharecare, Inc., a company incorporated under the laws of the State of Delaware
and located at 3280 Peachtree Road, Suite 600, Atlanta, GA  30305 (“Sharecare”)
and HSW International, Inc., a company incorporated under the laws of the State
of Delaware and located at 3280 Peachtree Road, Suite 600, Atlanta, GA  30305
(“HSWI”).
 
 
Recitals
 
 
Whereas, on October 30, 2009, Sharecare and HSWI entered into a Letter Agreement
for Services, as amended by the First Amendment of December 30, 2009, and the
Second Amendment of June 30, 2010 (the “Agreement”), whereby HSWI is to perform
certain services for Sharecare;
 
 
Whereas, the Agreement provides for HSWI to perform services for Sharecare in
connection with the Sharecare Site and the Dr. Oz Show Site;
 
 
Whereas, Sharecare and HSWI wish to amend certain terms of the Agreement as more
specifically defined herein and extend the Term of the Agreement until December
31, 2011, unless earlier terminated solely as expressly permitted in the
Agreement.
 
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
 
1.           Defined Terms. Capitalized terms used but not specifically defined
in this Amendment shall have the meanings ascribed to them in the Agreement.
 
 
2.           Management Fee.  The Dr. Oz Show Site Budget will no longer include
an additional fixed management fee for HSWI’s management of the Dr. Oz Show
Site, as had been provided for in Section 4 of the Second Amendment of June 30,
2010.  The monthly fixed management fee specified in Section 7 of the Agreement
is amended with the amount of $[*] per month.
 
 
3.           Extension of Term. The date of December 31, 2010, in Section 1 of
the Agreement, referring to the expiration of the Term, as amended by the Second
Amendment of June 30, 2010, is amended and replaced with the date of December
31, 2011, such that the Term of the Agreement shall expire on December 31, 2011,
unless otherwise terminated in accordance with the Agreement.  The Services
performed by HSWI during the extended Term contemplated hereunder shall
constitute “Services” under the Agreement for all purposes of the Agreement.
 
 
4.           Transition Services.  Section 17 of the Agreement, Transition
Services, is amended and replaced in its entirety with the following:
 
 
[*] Confidential treatment requested.
 

 
 

--------------------------------------------------------------------------------

 

 
Transition Services.
 
 
(a)           Scope. The parties shall work in good faith and prepare by April
1, 2011, a mutually agreed plan to transition responsibility for the operation
of the Sharecare Site and Dr. Oz Show Site to Sharecare (the “Transition
Plan”).  The transition shall occur during 2011 at a time or times and in a
manner consistent with the Transition Plan and those Budget and Specifications
which have been agreed to by the parties.  Unless otherwise specified in the
Transition Plan or requested by Sharecare, HSWI shall maintain responsibility
for the Services, including the operation of the Sharecare Site, Dr. Oz Show
Site, and Daily Strength Site (collectively, “Sites” under the Agreement for all
purposes of the Agreement), through the end of the Term, which shall constitute
the point at which responsibility for the same is assumed by Sharecare.  Any
transition of the Services  to Sharecare prior to the end of the Term shall not
result in any reduction in the full amounts HSWI may charge or would otherwise
be due as reflected in the Budget agreed to herewith, as it is recognized that
HSWI will have made various personnel and resource commitments in connection
with the Services.  As such, all resources identified in the Budget will be
billed for and Sharecare will be responsible for minimum payment at those
amounts specified in the Budget, regardless of the actual time incurred by HSWI
personnel on behalf of Sharecare as a result of Sharecare's transition of
Services prior to the end of the Term.  If HSWI, in its sole discretion,
reassigns or terminates any HSWI personnel who were previously responsible for
Services which were transitioned to Sharecare, then Sharecare will not be
responsible for amounts set forth in the Budget for such personnel during that
time when they are reassigned or terminated.
 
 
(b)           Transition Requirements. If and as requested by Sharecare,
regardless of whether the parties shall have agreed upon the Transition Plan,
and without limitation or modification of HSWI's other responsibilities under
the Agreement including those under Sections 6, 9, 11 and 18, HSWI will provide
the following additional transition services for the Sites ("Transition
Services") to Sharecare:
 
 
 
(i)
upon request, assistance with the identification of new Sharecare technical
staff;

 
 
 
(ii)
knowledge transfer from HSWI to an internal technology team at Sharecare,
including the provisions of Documentation or other forms of transferring that
knowledge reasonably necessary for an orderly transition and the continued
development and operation by Sharecare of the Sites;

 
 
 
(iii)
training of existing and new Sharecare staff;

 
 
 
(iv)
assisting Sharecare with establishing agreements with those third party services
then being utilized by HSWI as part of the Sharecare Service (for the avoidance
of doubt, such does not include individual independent contractors); and,

 
 
 
 (v)
assist in migration of the development environment of the Sharecare Service as
and when requested by Sharecare, in a manner as reasonably agreed to by the
parties in order to ensure an operational development environment exists at
Sharecare.

 
 
(c)           Second Level Support.  For any Services transitioned to Sharecare
prior to the end of the Term, HSWI agrees to provide transition support, if and
as requested, to Sharecare for those aspects of the Services with which
Sharecare requires assistance consistent with the Budget and the Specifications
("Second Level Support").  HSWI will provide Second Level Support within the
scope of those resources then-funded by Sharecare, on a month-to-month basis,
for so long as requested by Sharecare during the Term.
 
 
 (d)           Post Transition Plan Services. Following December 31, 2011, any
Services required by Sharecare would be subject to mutually agreed extensions of
the Term, Specifications and Budgets.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Budget.  The parties have mutually agreed on a twelve-month Budget
pursuant to a consent executed herewith.  To the extent that the Transition Plan
or Transition Services requirements, or agreed-upon Sharecare requests in
connection with the Services, exceed the Budget, the parties will work in good
faith to enter into one or more Change Orders to modify the Specifications or
Budget in connection with such.  In connection with such, Sharecare may
designate a slower development or release schedule for the Sites by HSWI in
order for HSWI resources to allocate more time, pursuant to the Budget, to the
Transition Plan or Transition Services.
 
 
6.           Authority. Each party represents and warrants that it has full and
complete authority to enter into this Amendment.
 
 
7.           Effect of Amendment. Except as expressly set forth in this
Amendment, all provisions set forth in the Agreement shall continue to remain in
full force and effect and shall not be affected by this Amendment. To the extent
of any direct conflict between the terms of this Amendment and the terms of the
Agreement, the applicable terms of this Amendment shall control.
 
 
8.           Further Assurances. The parties will execute and deliver such other
instruments and documents, and take such other actions, as either party
reasonably requests to evidence or effect the transactions contemplated by this
Amendment.
 
 
9.           Headings. The headings contained in this Amendment are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.
 
 
10.           Counterparts. This Amendment may be executed in two or more
counterparts (electronically - i.e., by scanned PDF - or otherwise), each of
which shall be deemed to be an original, but all of which together shall
constitute one instrument binding on the parties, notwithstanding that both
parties are not signatories to the original or the same counterpart.
 
 
[Signatures continued on next page]
 

 
 

--------------------------------------------------------------------------------

 



 


 
 
This Third Amendment to the Agreement is signed below by the duly authorized
representatives of the parties and effective as of the Third Amendment Effective
Date.
 
Sharecare                                                                                      HSWI
Sharecare,
Inc.                                                                                           HSW
International, Inc.




By:  /s/ Colin B.
Daniel                                                                                                
By:  /s/ Bradley T. Zimmer
 
 
Name:  Colin B. Daniel,
CPA                                                                                       
Name:  Bradley T. Zimmer


Title:  Vice President,
Finance                                                                                     Title:  Executive
Vice President & General Counsel
 


 

